DETAILED ACTION
Claims 1-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-15, under Step 2A claims 1-15 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method for dynamically assigning identification data for a configuration of a product configuration system, the method comprising the steps of: acquiring from a configuration data set for the configuration, the configuration data set having configuration characteristic data; providing a variant data set for variant configurations, the variant data set having item property data and identification data of each of a plurality of items; and comparing the configuration data set with the variant data set, wherein in case of a match of configuration property data of the configuration with article property data of a particular article of the variant data set, the identification data of the particular article of the variant data set is dynamically assigned to the configuration of the configuration data set; and generating an article reference number in case of no match of configuration properties of the configuration with the article property data of the variant configurations, and dynamically assigning the generated article reference number to the identification data of the configuration.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to assign identification (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computer system. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-6 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-6 do not set forth further additional elements. Considered both individually and as a whole, claims 2-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, specified at a high level of generality. 
Claims 7-15 are parallel, i.e. recite similar concepts and elements, to claims 1-6, analyzed above, and the same rationale is applied.
In view of the above, claims 1-15 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al., US PG Pub 2013/0060662 A1 (hereafter “Carlson”).

Regarding claim 1, Carlson discloses a method for dynamically assigning identification data for a configuration of a product configuration system, the method comprising the steps of: 
acquiring from a configuration data set for the configuration, the configuration data set having configuration characteristic data (¶¶0034-0035); 
providing a variant data set for variant configurations, the variant data set having item property data and identification data of each of a plurality of items (¶¶0024-0043); and 
comparing the configuration data set with the variant data set, wherein in case of a match of configuration property data of the configuration with article property data of a particular article of the variant data set, the identification data of the particular article of the variant data set is dynamically assigned to the configuration of the configuration data set (¶¶0042-0049); and 
generating an article reference number in case of no match of configuration properties of the configuration with the article property data of the variant configurations, and dynamically assigning the generated article reference number to the identification data of the configuration (¶¶0022-0023).

Regarding claim 2, Carlson discloses the method according to claim 1, wherein the generated article reference number is dynamically stored in the variant data record as a new variant configuration (¶¶0013 and 0022-0023).

Regarding claim 3, Carlson discloses the method according to claim 1, wherein the generated article reference number is generated by linking the configuration properties of the configuration with the article property data of the variant configurations and/or is assigned sequentially (¶¶0013-0016 and 0022-0023).

Regarding claim 4, Carlson discloses the method according to claim 1, wherein the configuration record comprises configuration master data and/or wherein the identification data comprises an article reference number (¶¶0022-0023).

Regarding claim 5, Carlson discloses the method according to claim 1, wherein the variant data set comprises variant master data from an article (¶¶0024-0043).

Regarding claim 6, Carlson discloses the method according to claim 1, wherein, in the case of a match between the configuration property data of the configuration and the article property data of the variant data set, the variant master data of the variant data set is dynamically assigned to the configuration data set as configuration master data (¶¶0024-0043).

Regarding claims 7-15, all of the limitations in claims 7-15 are closely parallel to the limitations of method claims 1-6, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al., US PG Pub 2018/0217990 A1, teaches systems and methods for search query refinement.
Borom et al., US PG Pub 2009/0240518 A1, teaches enhanced shopping and merchandising methodology.
Non-patent literature Pham, D. teaches sensitive keyword detection on textual product data an approximate dictionary matching and context-score approach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625